Citation Nr: 9931230	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-15 538	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  

2.  Whether the claim of service connection for an acquired 
psychiatric disorder is well-grounded.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1971 to March 1982.  
In a July 1982 rating decision, the RO, among other things, 
denied service connection for an acquired psychiatric 
disorder.  The veteran did not file a timely appeal of the 
denial.  In March 1997, the veteran submitted an application 
for compensation or pension in which he, in effect, requested 
that the claim of service connection for an acquired 
psychiatric disorder be reopened.  In rating decisions issued 
in October 1997, March 1998, and May 1998, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  This appeal arises from these three 
rating decisions which determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was accorded a hearing before the undersigned member 
of the Board of Veterans' Appeals (Board) in Washington, 
D.C., in August 1999.  A transcript of the hearing is 
included in the record.  


FINDINGS OF FACT

1.  In July 1982, the RO denied service connection for a 
psychiatric disorder.  

2.  The evidence of record at the time of the July 1982 
rating action did not reveal the current existence of a 
chronic acquired psychiatric disorder.  

3.  Additional evidence submitted since July 1982 includes 
clinical findings of a current acquired psychiatric disorder, 
and is of such significance that it must be considered to 
fairly decide the merits of the case.  

4.  The claim for service connection for an acquired 
psychiatric disorder is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since July 1982 is new and material; 
the claim of service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim of service connection for an acquired 
psychiatric disorder is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record when the RO denied service connection 
for a psychiatric disorder in July 1982, included the 
veteran's service medical records.  On enlistment examination 
in June 1971, the veteran reported a history of depression 
and nervous trouble.  Psychiatric evaluation was negative for 
abnormalities.  A May 1972 evaluation report contained an 
examiner's recommendation that the veteran be 
administratively separated from service because 
symptomatology inherent in his personality disorder rendered 
him unfit for further military duty.  In September 1973, he 
complained of "nervous problems".  The examiner's 
impression was inadequate personality.  In January 1974, the 
veteran was observed chewing his finger and requesting 
confinement, citing a desire to be left alone.  The 
examiner's impression was depression secondary to inadequate 
personality.  An April 1977 medical note indicated that, on 
two occasions, the veteran had undergone psychiatric 
evaluation for apparent depressive symptoms.  A medical note 
reflecting treatment of the veteran from February to March 
1982, contained an assessment of a passive-dependent 
personality disorder.  A March 1982 Naval Medical Board 
report included an opinion that the veteran had an inherent, 
pre-existing personality disorder which rendered him unfit 
for further military service.  

In March 1982, the veteran submitted claims for service 
connection for several disabilities, including a nervous 
disorder.  

A May 1982 VA psychiatric examination of the veteran included 
a diagnosis of adjustment disorder with mixed emotional 
features, which was thought to be associated with the 
veteran's separation from his wife and work-related 
pressures.  

In a July 1982 rating decision, the RO denied service 
connection for an adjustment disorder with mixed emotional 
features, nervous disorder, and inadequate personality.  The 
RO informed the veteran of the rating decision in a July 1982 
letter.  

Evidence submitted since July 1982 includes copies of 
portions of the veteran's service medical records and copies 
of several Form DD-214s ("Report of Separation from Active 
Duty"), reflecting the length and character of his military 
service.  

A June 1997 medical treatment record from Northwestern 
Community Services (NCS), in Front Royal, Virginia, indicated 
that the veteran had been admitted for emergency care after 
ingesting 18 to 20 antihistamine tablets.  It was noted that 
he had a long history of depression since adolescence, and he 
had been hospitalized while in the Navy, causing him to be 
released from service.  A physician identified as Dr. Haun 
had treated his psychiatric symptoms.  Diagnoses included 
Axis I: major depression.  

A March 1998 letter from Eloise C. Haun, M.D., was 
subsequently associated with the claims folder.  Dr. Haun 
reported treating the veteran in January 1992 for complaints 
of "shakiness".  He gave a history of having been unhappy 
all his life, sleeping poorly, and being subject to crying 
spells.  He reported that depression was diagnosed in 1981, 
while he was in service.  In 1991, he was treated as an 
outpatient at the University of Virginia.  Diagnoses included 
dependent personality disorder and dysthymia.  Dr. Haun added 
that she treated the veteran on five occasions from January 
to April 1992.  He had manifested depression during his last 
treatment in April 1992.  

Analysis

Whether New and Material Evidence Has Been Submitted
to Reopen the Claim of Service Connection for
An Acquired Psychiatric Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  By rating decision of July 1982, 
the RO denied service connection for a psychiatric disorder.  
The veteran failed to timely appeal that decision; thus the 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105.  To reopen the 
claim, the claimant must present or secure new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in 
determining whether evidence is new and material to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The July 1982 rating decision was based upon the RO's 
conclusion that, while the veteran manifested symptoms of a 
personality disorder during service, and a chronic acquired 
psychiatric disorder was not definitively diagnosed.  Under 
VA regulations then (and currently) in effect, the 
personality disorder which was diagnosed was not a disease or 
disability for which compensation benefits could be granted.  
See 38 C.F.R. § 3.303(c) (1999).  

However, evidence submitted since July 1982 includes clinical 
findings of a neurosis.  Given that symptoms of anxiety and 
depression were noted in service, the Board concludes that 
the evidence submitted since July 1982 is both new and 
material in that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has been submitted, the claim of 
service connection for an acquired psychiatric disorder is 
reopened.  


Whether the Claim of Service Connection for an
Acquired Psychiatric Disorder is Well-Grounded

It must next be determined whether the reopened claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  The Court 
has held that, in order for a claim for service connection to 
be well-grounded, there must be competent medical evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, current medical assessments of the veteran 
include the existence of a neurosis.  This satisfies the 
first requirement of Caluza.  The veteran is competent to 
assert that he experienced certain psychiatric symptoms in 
service, thus fulfilling the second element of Caluza.  Given 
that symptoms of anxiety and depression were noted during 
service and there are current diagnoses of major depression 
and dysthymia, the Board concludes that there is a reasonable 
possibility that the symptoms of anxiety and depression 
reported during service were manifestations of a chronic, 
acquired psychiatric disorder; thus satisfying the nexus 
requirement of Caluza.  Accordingly, the Board concludes that 
the claim of service connection for an acquired psychiatric 
disorder is well-grounded.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder and the claim is reopened.  

The claim of service connection for an acquired psychiatric 
disorder is well-grounded and to that extent, the appeal is 
granted.  


REMAND

Although the service medical records show that the veteran 
manifested symptoms of anxiety and depression during service 
and a neurosis has been diagnosed since service, it remains 
unclear whether the veteran has a chronic, acquired 
psychiatric disorder which began in service.  Clearly, the 
primary psychiatric diagnosis in service was that of a 
personality disorder.  The Board concludes that additional 
development is required.  

Accordingly, the claim of service connection for an acquired 
psychiatric disorder is REMANDED for the following:  

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the presence or absence of a 
chronic acquired psychiatric disorder at 
the current time.  All clinical findings 
should be reported in detail.  The 
examiner should furnish an opinion as 
whether it is at least as likely as not 
that the veteran currently has a chronic, 
acquired psychiatric disorder, 
particularly a neurosis.  If the examiner 
determines that the veteran has a 
chronic, acquired psychiatric disorder, 
with or without a personality disorder, 
he should also opine as to whether it is 
at least as likely as not that a current 
chronic, acquired psychiatric disorder 
developed in service.  The claims folder 
must be made available to the examiner in 
connection with the examination and it 
should be stated in the examination 
report that the claims folder has been 
reviewed.  

2.  The RO should then review the claim 
of service connection for an acquired 
psychiatric disorder.  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals






